This opinion is subject to administrative correction before final disposition.




                                Before
                     GASTON, PENNIX, and HOUTZ
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Amahd J. MANIGAULT
             Private First Class (E-2), U.S. Marine Corps
                              Appellant

                             No. 202000083

                           Decided: 11 May 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judges:
                      Mark D. Sameit (arraignment)
                         Lawrence C. Lee (trial)

 Sentence adjudged 16 January 2020 by a special court-martial con-
 vened at Camp Foster, Okinawa, Japan, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: reduction to E-1,
 confinement for 63 days, and a bad-conduct discharge.

                           For Appellant:
           Lieutenant Commander Jeremy J. Wall, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
            United States v. Manigault, NMCCA No. 202000083
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2